DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on May 18, 2022 and is acknowledged and the amended drawings to be entered.
Claim Objections
Claims 9 and 12 are objected to because of the following informalities: 
Claim 9 recites in lines 22-23, the limitation “the lower screening drum housing” is suggested to be replaced with “the lower screening drum housing;”,
Claim 12 recites in line 2, the limitation “comprising:9” is suggested to be replaced with “comprising:”.
Claim 12 recites in lines 28-29, the limitation “lower screening drum housing,.” is suggested to be replaced with “lower screening drum housing.”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Amburgey US. Publication (2011/0084154) hereinafter Amburgey.
Reference Amburgey discloses the same art in two different version, the PCT version (WO2011/044461) and the US Version PUB (2011/0084154), which are the same, for clarity issue, the US. Version will be used in this rejection.
Regarding claim 1, 
Amburgey discloses a system (see fig.1-10) for comminuting solid waste material comprising:
a casing (12) defining a comminution chamber having two side walls (18,20) and being open on opposite sides (see fig.1 below) thereof for permitting the flow of liquid therethrough bearing solid waste material and being adapted for connection in a solid waste disposal line (Para.[0003]-[0004]);
a shredding device (14) disposed within the casing (Para.[0017]) and comprising parallel first and second shredding stacks (14) that include first and second parallel shafts (90 and 92) rotabably mounted between an upper shredding device housing (110 see fig.3) and a lower shredding device housing (108 see fig.3), each of the first (90) and second (92) parallel shafts including a plurality of cutting elements (94) mounted such that a plurality of first cutting elements on said first shaft (90) are in an interspaced relationship (Para.[0028]) with a plurality of second cutting elements (94) mounted on said second shaft (92), each of said cutting elements having at least one cutting tooth (Para.[0028]) thereon, said cutting elements being positioned between and separated in an axial direction by spacers (96) which are coplanar with the cutting elements of an adjacent stack such that a cutting element from one stack and a spacer (96) from another stack form a pair of interactive shredding members (Para.[0028]);

    PNG
    media_image1.png
    730
    518
    media_image1.png
    Greyscale

a rotating screening drum (30, Para.[0018]) disposed within the casing (12, Para.[0017]) and mounted between an upper screening drum housing (housing containing element marked as 38, see fig.3) and a lower screening drum housing (housing containing element marked as 40, see fig.3), the rotating screening drum (30) configured to permit fluid to pass therethrough (Para.[0034]) while capturing solids on an outer surface for delivery to shredding device, an upstream portion of the rotating screening drum disposed upstream of an upstream portion of the shredding device (Para.[0034]), and
a sealing element (116, element 116 is recited to be a diverter element however the function is to seal/stop/preventing passing, see para.[0033]) disposed between a wall of the casing adjacent to the rotating screening drum and the rotating screen drum to form a seal between the rotating screening drum and the wall (Para.[0033])

    PNG
    media_image2.png
    554
    770
    media_image2.png
    Greyscale

wherein the sealing element (116) contacts the drum at positions that are closer to a position between an axis of the rotating screening drum (30) and a point on the wall in a direction perpendicular to the flow in the comminution chamber, to a position that is on the leading edge of the rotating screening drum (See position of 116 in fig. 9).
wherein the upper shredding device housing (110) and the lower shredding device housing (108, see fig.3) are separate members (See fig. 3 for clear separation from each other) from the upper screening drum housing (housing containing element marked as 38, see fig.3) and the lower screening drum housing (housing containing element marked as 40, see fig.3).
Amburgey does not disclose the sealing element to be adjustable in different positions and since no criticality is recited for the sealing element to be adjustable and well known in the mechanical art for sealing element to be adjustable to different position deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the sealing element to be adjustable to different position to ensure effectiveness of operation and reduce on maintenance time. Accordingly, it has been held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Examiner notes, using broadest reasonable interpretation, the sealing element (116 in fig. 9) is between a wall (See annotated fig. 9) and part of the drum, thereby satisfying the claim and the sealing element (116 in fig. 9) contacts the “leading edge” of the rotating drum (30 in fig. 9), therefore the position is within the range given in the claim. 
Regarding claim 2, 
The prior art Amburgey discloses all limitations in claim 1.
Amburgey discloses wherein the shredding device (14) and the rotating screening drum (30) are configured to be positioned in the comminution chamber independent of one another (See position of 14 compared to 30 in fig. 4 to see independence; Para.[0037]).
Regarding claim 5, 
The prior art Amburgey discloses all limitations in claim 1.
Amburgey discloses wherein the shredding device (14) is disposed adjacent to the rotating screening drum (30 see fig.3 or 9) and separated by a predetermined minimum gap (gap between drum and shredding device shown in fig.3).
Regarding claim 6,
The prior art Amburgey discloses all limitations in claim 5.
Amburgey discloses wherein a position of the minimum gap (gap between drum and shredding device shown in fig.3) is located within a range from a point adjacent to a rotational axis of the rotating screening drum (30) along a line perpendicular to a direction of flow through the comminution chamber, to a position on the most downstream position of the rotating screening drum (See position of 14 with respect to 30 in Fig. 9).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amburgey in view of in view of Satzinger US. Patent (2,142,480) hereinafter Satzinger.
Regarding claim 7, 
The prior art Amburgey discloses all limitations in claim 1.
Amburgey discloses wherein the rotating screening drum (30) is formed using perforations to permit fluid to flow therethrough (see fig.7) but does not disclose a size of the perforations vary along the surface of the rotating screening drum along a vertical direction, wherein the perforations are smaller at a bottom of the rotating screening drum than at a top of the rotating screening drum.
Amburgey and Satzinger disclose both art in the same field of endeavor (i.e. comminution).

    PNG
    media_image3.png
    361
    281
    media_image3.png
    Greyscale

Satzinger, in a similar art teaches a size of the perforations vary along the surface of the screening drum (f) along a vertical direction (see fig.9 above), wherein the perforations are smaller at a bottom of the screening drum than at a top of the rotating screening drum (f, see fig.9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the screen such that it has the perforations to be smaller at a bottom of the rotating screening drum than at a top of the rotating screening drum. Examiner notes both references clearly teach screens, therefore a simple substitution of Amburgey’s screen with that of Satzinger will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 16,
Amburgey discloses a system (see fig.1-10) for comminuting solid waste material comprising:
a casing (12) defining a comminution chamber having two side walls (18,20) and being open on opposite sides (see fig.1 below) thereof for permitting the flow of liquid therethrough bearing solid waste material and being adapted for connection in a solid waste disposal line (Para.[0003]-[0004]);
a shredding device (14) disposed within the casing (Para.[0017]) and comprising parallel first and second shredding stacks (14) that include first and second parallel shafts (90 and 92) rotabably mounted between an upper shredding device housing (110) and a lower shredding device housing (108 see fig.5), each of the first (90) and second (92) parallel shafts including a plurality of cutting elements (94) mounted such that a plurality of first cutting elements on said first shaft (90) are in an interspaced relationship (Para.[0028]) with a plurality of second cutting elements (94) mounted on said second shaft (92), each of said cutting elements having at least one cutting tooth (Para.[0028]) thereon, said cutting elements being positioned between and separated in an axial direction by spacers (96) which are coplanar with the cutting elements of an adjacent stack such that a cutting element from one stack and a spacer (96) from another stack form a pair of interactive shredding members (Para.[0028]);
a rotating screening drum (30, Para.[0018]) disposed within the casing (12, Para.[0017]) and mounted between an upper screening drum housing (housing containing element marked as 38, see fig.3) and a lower screening drum housing (housing containing element marked as 40, see fig.3), the rotating screening drum (30) configured to permit fluid to pass therethrough (Para.[0034]) while capturing solids on an outer surface for delivery to shredding device, an upstream portion of the rotating screening drum disposed upstream of an upstream portion of the shredding device (Para.[0034]),  
Amburgey discloses wherein the rotating screening drum (30) is formed using perforations to permit fluid to flow therethrough (see fig.7) but does not disclose a size of the perforations vary along the surface of the rotating screening drum along a vertical direction, wherein the perforations are smaller at a bottom of the rotating screening drum than at a top of the rotating screening drum.
Satzinger, in the similar art teaches a size of the perforations vary along the surface of the rotating screening drum (f) along a vertical direction (see fig.9 above), wherein the perforations are smaller at a bottom of the rotating screening drum than at a top of the rotating screening drum (f, see fig.9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the screen such that it has the perforations to be smaller at a bottom of the rotating screening drum than at a top of the rotating screening drum. Examiner notes both references clearly teach screens, therefore a simple substitution of Amburgey’s screen with that of Satzinger will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claims 9,12-14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amburgey in view of in view of Chambers Sr et al. US. Patent (5,320,286) hereinafter Chambers.
Regarding claim 9, 
Amburgey discloses a system (see fig.1-10) for comminuting solid waste material comprising:
a casing (12) defining a comminution chamber having two side walls (18,20) and being open on opposite sides (see fig.1 below) thereof for permitting the flow of liquid therethrough bearing solid waste material and being adapted for connection in a solid waste disposal line (Para.[0003]-[0004]);
a shredding device (14) disposed within the casing (Para.[0017]) and comprising parallel first and second shredding stacks (14) that include first and second parallel shafts (90 and 92) rotabably mounted between an upper shredding device housing (110) and a lower shredding device housing (108 see fig.5), each of the first (90) and second (92) parallel shafts including a plurality of cutting elements (94) mounted such that a plurality of first cutting elements on said first shaft (90) are in an interspaced relationship (Para.[0028]) with a plurality of second cutting elements (94) mounted on said second shaft (92), each of said cutting elements having at least one cutting tooth (Para.[0028]) thereon, said cutting elements being positioned between and separated in an axial direction by spacers (96) which are coplanar with the cutting elements of an adjacent stack such that a cutting element from one stack and a spacer (96) from another stack form a pair of interactive shredding members (Para.[0028]);
a rotating screening drum (30, Para.[0018]) disposed within the casing (12, Para.[0017]) and mounted between an upper screening drum housing (housing containing element marked as 38, see fig.3) and a lower screening drum housing (housing containing element marked as 40, see fig.3), the rotating screening drum (30) configured to permit fluid to pass therethrough (Para.[0034]) while capturing solids on an outer surface for delivery to shredding device, an upstream portion of the rotating screening drum disposed upstream of an upstream portion of the shredding device (Para.[0034]), 
wherein the upper shredding device housing (110) and the lower shredding device housing (108, see fig.3) are separate members (See fig. 14 to for clear separation from each other) from the upper screening drum housing (housing containing element marked as 38, see fig.3) and the lower screening drum housing (housing containing element marked as 40, see fig.3).
an interconnecting frame (22,25,27) that connects the shredding device (14) and the rotating screening drum (30) to at least one wall (20) of the two side walls (18,20 see fig.1 and 5).
Amburgey does not disclose the interconnecting frame including a surface extending a vertical length of the rotating screen drum and the shredding device and configured to form a seal with the front face of the shredding device to prevent the flow of liquid from passing between the at least one wall and the shredding device.
Amburgey and Chambers disclose both art in the same field of endeavor (i.e. comminution).
Chambers, in a similar art teaches a system (see fig.1 and 2) having 
the interconnecting frame (204) including a surface extending a vertical length (see fig.1) of the rotating screen drum (12) and the shredding device (14) and configured to form a seal (see col.8 lines 52-58, the plate is said to be welded to another plate) with the front face of the shredding device (14, see fig.1) to prevent the flow of liquid from passing between the at least one wall (16) and the shredding device (14, see fig.1). Chambers teaches the interconnecting frame to be able to facilitate the introduction/flow of material through the unit (Col.1 line 68 and col.2 lines 1-2). 
It would have been obvious to the skilled artisan before the effective filing date to add to the system of Amburgey, an interconnecting frame as taught by Chambers, as it would be beneficiary to Amburgey, to facilitate the flow of material through the system.
Regarding claim 12,
Amburgey discloses a system (see fig.1-10) for comminuting solid waste material comprising:
a casing (12) defining a comminution chamber having two side walls (18,20) and being open on opposite sides (see fig.1 below) thereof for permitting the flow of liquid therethrough bearing solid waste material and being adapted for connection in a solid waste disposal line (Para.[0003]-[0004]);
a shredding device (14) disposed within the casing (Para.[0017]) and comprising parallel first and second shredding stacks (14) that include first and second parallel shafts (90 and 92) rotabably mounted between an upper shredding device housing (110) and a lower shredding device housing (108 see fig.5), each of the first (90) and second (92) parallel shafts including a plurality of cutting elements (94) mounted such that a plurality of first cutting elements on said first shaft (90) are in an interspaced relationship (Para.[0028]) with a plurality of second cutting elements (94) mounted on said second shaft (92), each of said cutting elements having at least one cutting tooth (Para.[0028]) thereon, said cutting elements being positioned between and separated in an axial direction by spacers (96) which are coplanar with the cutting elements of an adjacent stack such that a cutting element from one stack and a spacer (96) from another stack form a pair of interactive shredding members (Para.[0028]);
a rotating screening drum (30, Para.[0018]) disposed within the casing (12, Para.[0017]) and mounted between an upper screening drum housing (housing containing element marked as 38, see fig.3) and a lower screening drum housing (housing containing element marked as 40, see fig.3), the rotating screening drum (30) configured to permit fluid to pass therethrough (Para.[0034]) while capturing solids on an outer surface for delivery to shredding device, an upstream portion of the rotating screening drum disposed upstream of an upstream portion of the shredding device (Para.[0034]),
an interconnecting frame (22,25,27) that connects the shredding device (14) and the rotating screening drum (30) to at least one wall (20) of the two side walls (18,20 see fig.1 and 5), 
Amburgey does not disclose wherein the interconnecting frame includes an adjusting mechanism to adjust the position of the shredding device toward or away from rotating screening drum.
Amburgey and Chambers disclose both art in the same field of endeavor (i.e. comminution).
Chambers, in a similar art teaches a system (see fig.10A and B) having the interconnecting frame (365-366) includes an adjusting mechanism (360-361) to adjust the position of the shredding device (14) toward or away from rotating screening drum (12, see fig.10A and B). Chambers teaches the adjusting mechanism to be able to permit adjustment of the screen (Col.3 lines 9-10). 
It would have been obvious to the skilled artisan before the effective filing date to add to the screen of Amburgey, an adjusting mechanism as taught by Chambers, as it would be beneficiary to Amburgey, to be able to permit adjustment of the screen (Col.3 lines 9-10) and improve operation.
Regarding claim 13,
The prior art Amburgey as modified by Chambers, discloses all limitations in claim 12.
Amburgey as modified by Chambers, discloses wherein the adjusting mechanism (Chambers, 360-361) is adjacent one of the wall or the rotating screening drum (Chambers, 30).
Regarding claim 14, 
The prior art Amburgey as modified by Chambers, discloses all limitations in claim 12.
Amburgey as modified by Chambers, discloses wherein the adjustment mechanism (Chambers, 360,361) comprises pins or stops (146) to position the shredding device with respect to the rotating screening drum to maintain a predetermined minimum gap between the shredding device and the rotating screening drum.
Examiner notes, based on the recitation of claim 1, the limitation is interpreted as the adjustment mechanism (Chambers, 360-361) comprises pins or stops (146) to position the rotating screening with respect to the shredding device.
Regarding claim 15,
The prior art Amburgey discloses all limitations in claim 1.
Amburgey does not disclose a key is disposed between the upper shredding device housing and the upper screening drum housing and a corresponding one of the lower shredding device housing and the lower screening drum housing to control a relative position between the shredding device and the rotating screening drum.
Chambers, in the similar art teaches a system (see fig.1A and 2) having a key (368,370 in figs.10A-10B; col. 13, lines 60-65) is disposed between the upper shredding device housing (upper part of element 204 see fig. 10A-10B) and the upper screening drum housing (upper part of element 68 connected to element 366 see fig. 10A-10B) and a corresponding one (364) of the lower shredding device housing (lower part of element 204 see fig. 10A-10B) and the lower screening device housing (lower part of element 68 connected to element 362) to control a relative position between the shredding device (14) and the rotating screening device (30). Chambers teaches the key to be able to provide an improved waste handling system (Col.1 line 56). 
It would have been obvious to the skilled artisan before the effective filing date to add to the screen of Amburgey, a key taught by Chambers, as it would be beneficiary to Amburgey, to provide an improved waste handling system.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 04/05/2020 about the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and 35 U.S.C. 112 rejections are withdrawn however, new objections are given based on the amendment of the claims.
Applicant's arguments with respect to claims 9 and 12 have been considered but are moot because the scope of the claims have changed based on the newly presented amendment the claims therefore new interpretation or new reference is used in this current rejection.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
With respect to claims 1 and 7, as stated in Applicant argument of pages 12-17, Applicant stated that in 
Claim 1, the Examiner has failed to establish prima facie obviousness and Examiner has not provided a scintilla of evidence outside of the present application that this type of adjustability was: (1) deemed suitable for the specific operation, or (2) to ensure effectiveness of operation. The only evidence of this is in the present application. It is clearly absent in the relied on prior art.
Claim 7, Examiner has failed to establish prima facie obviousness because the perforated cylinder in Satzinger performs a different function in a completely different structural configuration.
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
All references used in the rejection, are in the same field of endeavor (i.e. comminution). Reference Amburgey is drawn to a system structured with a casing, a comminution chamber, a shredding device, a plurality of first cutting elements, a rotating screening drum, a sealing element. The sealing element is not recited to be adjustable and In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954), it has been held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious and Applicant stated that “Examiner has failed to establish prima facie obviousness and Examiner has not provided a scintilla of evidence outside of the present application that this type of adjustability was: (1) deemed suitable for the specific operation, or (2) to ensure effectiveness of operation. Further stated that the only evidence of this is in the present application. It is clearly absent in the relied on prior art.”. As evidence, reference Hughes US. Patent (2,227,090) teaches element 26 (clamping bar) used as an adjustable seal element position between a wall and a screen (see pag. 2 col.1 lines 70-75 and col.2 lines 1-12), therefore it is well known and not new, in the field of endeavor (i.e. Comminution) of the mechanical art to have adjustable seal element and since no criticality is recited for the limitation, the rationale used in the rejection is proper. For claim 7, the reference Amburgey discloses the drum screen with a type hole pattern arrangement, the secondary reference Satzinger, in the same field of endeavor (i.e. comminution) also drum screen with another type hole pattern arrangement and since the function of the screen are the same, it is well known in the mechanical art to substitute one drum screen to another to filter different size of particle which is not new in the mechanical art. The references in combination discloses all the structures and is capable of performed as claimed.
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
 Accordingly, THIS ACTION IS MADE FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 27, 2022

/Smith Oberto BAPTHELUS./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753